Citation Nr: 0308561	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  96-06 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound of the right thigh, Muscle Group 
XIII, formerly Muscle Group XV, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound of the right pubic area, muscle 
group XIX, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had recognized guerilla service from April 1944 
to December 1945 and regular Philippine army service from 
December 1945 to June 1946.

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1995 determination of the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 1998, the Board remanded the case to the RO for 
further development and adjudicative actions. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In May 2002 the veteran underwent VA compensation examination 
for the purpose of ascertaining the current nature and extent 
of severity of his service-connected residuals of a shell 
fragment wound of the right thigh, Muscle Group XIII, 
formerly Muscle Group XV, and his service-connected residuals 
of a shell fragment wound of the right pubic area, muscle 
group XIX.  In August 2002 the RO returned the case to the 
examining physician to address inconsistencies between the 
current medical findings and those reported by the examining 
physician in October 1998.  


In accordance with the BVA remand instructions, the RO 
requested the VA physician to provide a rationale for the 
medical opinion including a citation of the evidence of 
record that was considered for the opinion.  The physician 
provided a written response later that month.  The response 
does not include the requested opinion.  It is also unclear 
insofar as the physician raises a question as to whether the 
veteran has flare-ups and whether his service-connected 
disabilities cause severe flare-ups or lesser flare-ups.  

In October 2002 the veteran submitted a statement in support 
of his claim.  He stated that his service-connected 
disabilities had increased in severity.  He requested that he 
be afforded another VA compensation examination in order to 
substantiate his claim.  

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has not adequately 
developed the claim.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).





In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA, 
particularly for a claim that has been pending well after the 
enactment of the VCAA, amounts to a substantial oversight 
indicative of minimal RO development and accordingly compels 
remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.    

3.  The RO must review the claims file to 
ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.  

The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a special 
examination(s) by an appropriate medical 
specialist(s) for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected residuals of a shell fragment 
wound of the right thigh, Muscle Group 
XIII, formerly Muscle Group XV, and his 
service-connected residuals of a shell 
fragment wound of the right pubic area, 
muscle group XIX, which may be present.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).

The examiner(s) must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  

The examiner(s) should conduct any 
necessary diagnostic studies and record 
pertinent medical complaints, symptoms 
and clinical findings.  The examiner(s) 
should comment on the functional 
limitations, if any, caused by the 
veteran's service-connected residuals in 
light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2002).  

It is requested that the examiner(s) 
provide explicit responses to the 
following questions:

(a)  The examiner(s) should reconcile any 
inconsistent statements regarding 
functional loss due to pain or other 
pathology rendered during the VA 
examinations performed in 1998 and 2002.  

The examiner(s) should also clarify the 
VA physician's August 2002 question 
whether the veteran has flare-ups and 
whether his service-connected 
disabilities cause severe flare-ups or 
lesser flare-ups.  

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

(b)  The medical specialist(s) should 
specifically determine whether the 
subjective complaints are supported by 
the objective findings made on 
examination.  

If unable to make this determination, the 
examiner(s) should so state.  

(c)  The examiner(s) should determine the 
degree of impairment caused by each 
service-connected disability versus the 
degree of impairment caused by 
nonservice-connected disability such as 
degenerative osteoarthritis of the right 
hip and knee joints.  

If the severity of these manifestations 
cannot be quantified, the examiner(s) 
should so indicate.

4.  The RO should then re-adjudicate the 
issues of entitlement to an increased 
evaluation for the residuals of a shell 
fragment wound of the right thigh, Muscle 
Group XIII, formerly Muscle Group XV, 
currently evaluated as 30 percent 
disabling, and an increased evaluation 
for the residuals of a shell fragment 
wound of the right pubic area, muscle 
group XIX, currently evaluated as 10 
percent disabling.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


